Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-2007

Maddelin v. Levingston
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1991




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Maddelin v. Levingston" (2007). 2007 Decisions. Paper 559.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/559


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-326                                                   NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 07-1991
                                ________________

                         PHILIP GREGORY MADDELIN,

                                          Appellant


                                          v.

                   DENNIS LEVINGSTON, Executive Freeholder
                    of Atlantic County; RICHARD MULVIHILL,
                          Department Head of Public Safety;
                   GARY MERLINE, Warden of Atlantic County
                                   Justice Facility
                     ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                           (D.C. Civ. No. 06-CV-01054)
                    District Judge: Honorable Robert B. Kugler
                  _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    July 26, 2007

          Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                              (Filed August 21, 2007)
                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

    Philip Gregory Maddelin appeals from an order of the United States District Court
for the District of New Jersey, granting defendants’ motion for summary judgment in his

civil rights case.

       Maddelin filed his complaint while he was incarcerated at the Atlantic County

Justice Facility as a pretrial detainee. He alleged that defendants deprived him of his

constitutional right of access to the courts when they closed the jail’s law library and

instead substituted a policy by which an inmate could request cases relating to the

inmate’s current incarceration.

       As the District Court properly noted, in order to show a constitutional violation of

the right of access to the courts, an inmate must show an “actual injury” as a result of the

alleged shortcomings in the prison legal library or legal assistance program. Lewis v.

Casey, 518 U.S. 343, 351 (1996). Maddelin made absolutely no allegations showing that

he was injured by the system in place in the county jail. The District Court thus properly

granted the defendants’ motion for summary judgment.

       For the foregoing reasons, we will dismiss the appeal pursuant to 28 U.S.C.

§ 1915(e)(2).




                                              2